Opinion by
Judge Lewis:
The appellant, Adams, was indicted for larceny jointly with York and Brown. The principal testimony against appellant, and without which he could not have been convicted, was given by Brown, as to whom the indictment was dismissed before he was introduced *862as a witness. Criminal Code, 1876, § '241, provides that a conviction can not be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the commission of the offense. The corroboration is not sufficient if it merely shows that the offense was committed and the circumstances thereupon. As heretofore held by this court it is the duty of the court where an accomplice testifies on the trial in behalf of the commonwealth to instruct the jury as to the weight and consideration to be given to his evidence, as in the section mentioned. There is copied in this case such an- instruction, but it does not appear to have been submitted to the jury. On the contrary it is stated in the bill of exceptions that the instructions therein copied, the one in question not being one of them, were all that were given. For the omission to give such instruction the judgment must be reversed and caused remanded for a new trial.

Alvin Duvall, W. H. Botts, for appellant.


P. W. Hardin, for appellee.